Citation Nr: 0731351	
Decision Date: 10/04/07    Archive Date: 10/16/07	

DOCKET NO.  05-32 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for bilateral hearing loss


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
VARO in Waco, Texas, that granted service connection for 
bilateral hearing loss and assigned a noncompensable 
disability evaluation, effective April 12, 2005, the date of 
receipt of the veteran's claim for disability benefits.

A review of the records show that service connection is in 
effect for:  post-traumatic stress disorder, rated as 30 
percent disabling; and multiple superficial fragment wound 
scars involving the right arm, right shoulder, left shoulder, 
left flank, and right foot, rated as noncompensably 
disabling.

Received at the Board in June 2007 was a communication from 
the veteran in which he essentially referred to having been 
diagnosed with tinnitus.  The question of entitlement to 
service connection for tinnitus has not been developed or 
adjudicated for the Board's consideration.  The matter is 
referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and notified him of the 
information and evidence necessary to substantiate the claim.

2.  The competent medical evidence of record reflects the 
veteran's bilateral hearing loss is manifested by Level I 
hearing impairment in the left ear and Level I hearing 
impairment in the right ear.


CONCLUSION OF LAW

The criteria for the assignment of a compensable disability 
evaluation for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.3, 4.7, 4.85, 4.86, Part 4, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of the claim.  VA has issued final 
regulations to implement these statutory changes.  See 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist a veteran with a claim.  
In the instant case, the Board finds that VA has essentially 
fulfilled its duties to the veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103 (a) 
and 38 C.F.R. § 3.159 (b), VCAA notice must:  (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394 (2005) (same).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) apply to all five elements of a service 
connection claim.  Those elements are:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include information that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is warranted.

In the instant case, the question is the veteran's 
entitlement to an increase in disability rating.  It is a 
consensus opinion within VA that the VCAA requirements cited 
above are still for application.  The veteran was provided 
with a letter dated in May 2005 that informed him how VA 
would help him and how he could help develop his own claim.  
He was told that it was his responsibility to make sure VA 
received all requested records that were not in the 
possession of a Federal department or agency.  With regard to 
the Dingess requirements, he was provided with information as 
to how disability ratings are assigned in the September 2005 
statement of the case which provided complete information 
with regard to the tables that are used for assigning 
disability ratings for hearing impairment.  VA records have 
been associated with the file and the veteran was accorded a 
special audiometric examination by VA in June 2005.  In view 
of the foregoing, the Board finds that VA has satisfied the 
notification and assistance requirements of the VCAA.  

Pertinent Law and Regulations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two evaluations should be assigned under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability picture more nearly approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.

In evaluating service-connected  hearing impairment, 
disability ratings are derived by a mechanical application of 
VA's Rating Schedule due to numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9 (1998); Lendenmann v. 
Principi, 3 Vet. app. 345, 349 (1992).  The Rating Schedule 
provides Table VI to determine a Roman numeral designation (I 
through XI) for hearing impairment.  Testing for hearing loss 
is conducted by a State licensed audiologist including a 
controlled speech discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of 
speech discrimination and the pure tone threshold average 
which is the sum of the pure tone threshold levels of 1,000, 
2,000, 3,000, and 4,000 hertz, divided by 4.  See 38 C.F.R. 
§ 4.85.  Table VII in the Rating Schedule is used to 
determine the percent evaluation by combining the Roman 
numeral designations for hearing impairment of each ear, with 
the horizontal rows representing the ear having better 
hearing and the vertical columns representing the ear having 
the poorer hearing.  The percentage evaluation is indicated 
where the row and the column intersect.  Table VI(a) is used 
when the examiner certifies that the use of speech 
discrimination testing is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, and 
so forth, or when indicated under the provisions of 38 C.F.R. 
§ 4.86.  See 38 C.F.R. § 4.85 (c).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases for supporting its decision, there 
is no need to discuss in detail all the evidence submitted by 
the veteran or in his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board provide reasons 
for rejecting evidence favorable to the claimant).  

Based on a longitudinal review of the evidence of record, the 
Board finds that the evidence is against the claim for an 
initial compensable disability evaluation for the veteran's 
bilateral hearing loss.

The medical evidence of record includes the report of a March 
2005 VA audiology outpatient clinic visit.  Pure tone results 
showed normal to moderately severe sensorineural hearing loss 
bilaterally.

The pure tone thresholds, in decibels, were as follows:  



HERTZ




1000
2000
3000
4000
Average
RIGHT
20
20
55
50
36
LEFT
       
20
35
65
65
46

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.  
Under the pertinent rating criteria, the examination results 
constitute Level I hearing in the right ear and Level I 
hearing in the left ear.  When combined, the result is a 
noncompensable or 0 percent disability evaluation.  

The examiner stated that the hearing loss had no significant 
impact from a general occupational standpoint.  With regard 
to effects on daily activities, he indicated there was mild 
impact on performing chores and participating in recreational 
activities.  However, there was no effect on the veteran's 
ability to shop, to exercise, to play sports, to travel, to 
feed himself, to bathe, to dress himself, and to attend to 
his basic daily needs.  

Based on the foregoing, there is no need for extraschedular 
consideration under the provisions of 38 C.F.R. § 3.321 (b) 
(1).  As indicated above, there is essentially no impact on 
the veteran's hearing loss on his ability to perform most of 
the activities involved in daily living.  The veteran has not 
been hospitalized for his hearing impairment and there is no 
showing of appreciable industrial impairment attributable to 
the hearing loss.  Accordingly, the provisions of 38 C.F.R. 
§ 3.321 (b) (1) are not for application in this case.

With regard to the representative's assertion that the 
audiometric testing performed in 2005 was done in a 
soundproof booth as opposed to being tested when exposed to 
one's ordinary daily environment, this is an erroneous 
interpretation of, or is otherwise inconsistent with, VA's 
regulations on medical examinations.  See Bowles v. Seminole 
Rock and Sand Company, 325 U.S. 410, 414 (1945).  Congress 
has not prescribed the precise procedures for conducting VA 
medical examinations.  See 38 U.S.C.A. § 5103A (d).  The 
Secretary of VA has exercised his broad authority to resolve 
this ambiguity by prescribing a series of regulations on the 
subject.  See 38 U.S.C.A. § 501.  One of these regulations 
provides, in relevant part, that "an examination for hearing 
impairment for VA purposes must be conducted by a State-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test."  38 C.F.R. § 4.85 (a) (2007).

Neither the appellant nor his representative has shown that 
the Secretary's policy is a plainly erroneous interpretation 
of 38 C.F.R. § 4.85 (a) or that it is otherwise inconsistent 
with VA's medical examination regulations.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10.  In particular, the veteran and his 
representative have not offered any expert medical evidence 
demonstrating that an audiometry test conducted in a sound 
controlled room produces inaccurate, misleading, or 
clinically unacceptable test results.  Also, neither has 
offered any expert medical evidence demonstrating that an 
alternative testing method exists and that this method is in 
use by the general medical community.  They have simply 
offered their own unsubstantiated lay opinion as to the 
impropriety of the testing method used.  The Board will not 
invalidate the Secretary's chosen policy on this basis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Moreover, the Secretary's audiological examinations are 
designed for one purpose, that is, to obtain the information 
necessary for a full and accurate application of the hearing 
loss Rating Schedule.  38 C.F.R. § 4.1.  The Secretary has 
chosen to construct the hearing loss Rating Schedule based 
exclusively on the results provided from two objective tests, 
those being pure tone audiometry testing and speech 
discrimination testing.  38 C.F.R. § 4.85 (a).  The Board 
will not second guess the Secretary's decision in this 
regard.  Therefore, an appellant challenging the Secretary's 
policy concerning VA's audiological examination regulations 
would need to show that the policy is a plainly erroneous 
interpretation of, or is otherwise inconsistent with, VA's 
regulations.  The Board notes that should the veteran 
experience any further degradation in his hearing loss, he 
may file another claim for an increased rating at that time.


ORDER

A compensable disability rating for bilateral hearing loss is 
denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


